 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeyendecker Paving, Inc. and Brewery, Soft Drink,Grain, Flour, Candy, Industrial and Allied Work-ers, Local Union No. 1110, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case 23-CA-6963January 2, 1980DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn August 16, 1979, Administrative Law JudgeBenjamin Schlesinger issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is,dismissed in its entirety.' The Administrative Law Judge granted Respondent's motion to strikeemployee Rosendo Galvan's testimony on the ground that the GeneralCounsel improperly refused to be sworn and to testify concerning the possibleexistence of an affidavit given by Galvan to the Board and not made availableto Respondent at the close of Galvan's testimony. However, the Administra-tive Law Judge in the alternative discredited Galvan's testimony on its meritsand dismissed the allegation concerning unlawful statements made byRespondent's president in a preelection speech. Since we agree with theAdministrative Law Judge that Respondent did not unlawfully threaten itsemployees in that speech, we do not rely on and disavow the AdministrativeLaw Judge's further comments involving Respondent's motion to strikeGalvan's testimony. Moreover, we specifically disavow the AdministrativeLaw Judge's comments concerning the alleged partisan advocacy of theGeneral Counsel, and the supposed "inescapable conclusion" that theAdministrative Law Judge drew from the General Counsel's failure to testify.In addition, the Administrative Law Judge denied the General Counsel'smotion during the hearing to amend the complaint to allege an additional8(a)I) violation arising out of a conversation between employee ApolonioTrevino and Supervisor Jorge Ramon. He further found that, in any event, thealleged conversation did not take place. Although we agree with the GeneralCounsel that the motion to amend should have been granted as the issue wasfully litigated, the Administrative Law Judge's erroneous ruling was notprejudicial since we agree with his finding that the incident did not occur.I The General Counsel has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibility247 NLRB No. 10unless the clear preponderance of all of the relevant evidence convinces us thatthe resolutions are incorrect. Standard Dry Wall Products Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.However, there are certain inadvertent errors in the Administrative LawJudge's Decision which we hereby correct. Although he found that employeeGuillermo Guerrero helped pay the expenses for the "illness" of SupervisorBaldomar Ortiz' daughter, the testimony in this regard does not specificallyrefer to any illness. However, it appears that Guerrero did render financialassistance vis-a-vis Ortiz' daughter for some unspecified reason. In addition,the Administrative Law Judge found that employee Adan Coronado'sprehearing affidavit stated that he was threatened by "union sympathizer"Ruiz rather than Supervisor Ortiz as claimed at the hearing. However, therecord testimony indicates that the affidavit does not contain the word"union," referring only to "sympathizer Ruiz." Neither of these correctionsaffects our decision herein.Since we adopt the Administrative Law Judge's finding that SupervisorOrtiz did not interrogate employee Guerrero, we find it unnecessary to passon his further comment that, assuming an interrogation took place, it was notcoercive in view of the relationship between the two employees.DECISIONSTATEMENT OF THE CASEBENJAMIN SCHLESINGER, Administrative Law Judge:This case was heard before me in Laredo, Texas, onNovember 15-17, 1978.' The unfair labor practice charge inthis proceeding was filed on March 9, and a complaintthereon issued on June 2, later amended at the hearing,alleging that Leyendecker Paving, Inc. (herein called Re-spondent or the Company), engaged in various unfair laborpractices within the meaning of Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended (herein called theAct), by numerous threats and interrogations, the transfer of2 employees to more onerous and less desirable positions, 14discriminatory layoffs, and I constructive discharge.I have considered the entire record of the proceedingbefore me, including my observation of the demeanor of thewitnesses, and the briefs filed by General Counsel andRespondent. Accordingly, I make the following findings offact and conclusions of law:FINDINGS OF FACTI. JURISDICTIONI find, as Respondent admits, that Respondent is a Texascorporation engaged in the business of highway and roadconstruction and maintains its principal office and place ofbusiness in Laredo, Texas. During the 12 months precedingthe issuance of the complaint herein, a representative period,Respondent purchased goods valued in excess of $50,000directly from firms located outside the State of Texas, whichgoods were shipped directly from points located outside theState of Texas to Respondent at its Laredo, Texas, facility. Itherefore conclude, as Respondent admits, that Respondentis now and has been at all times material herein an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.I further find, as Respondent admits, that Brewery, SoftDrink, Grain, Flour, Candy, Industrial and Allied Workers,Local Union No. 1110, affiliated with International Brother-' Unless otherwise indicated, all dates herein refer to the year 1978.28 LEYENDECKER PAVING, INC.hood of Teamsters, Chauffeurs, Warehousemen and Helpersof America (herein called the Union), is and has been at alltimes material herein a labor organization within themeaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR I.ABOR PRACTICESA. CredibilityThere are serious conflicts between the testimonies of thewitnesses called on behalf of the General Counsel and thosecalled on behalf of Respondent. The 8(a)(1) allegations,many of which involve isolated conversations between asupervisor and an employee, are virtually dependent uponwhich of the witnesses presented the most accurate narrationof the incidents relied upon, and the resolution of them ismade more difficult by the fact that Respondent's witnessesmerely denied, with a naked "No," that various threats andinterrogations took place. Thus, in many respects, thedetermination of credibility herein is based solely upon myobservation of the demeanor of the witnesses. However,more often the determination herein is also based upon theweight of the respective evidence provided by the parties,established or admitted facts, inherent probabilities, andreasonable inferences which may be drawn from the recordas a whole. N.L.R.B. v. Walton Manufacturing Co. &Loganville Pants Co.. 369 U.S. 404 (1962).I found many of the General Counsel's witnesses toindicate their utter confusion in directly answering thequestions posed by counsel in this matter. I have taken intoaccount the fact that many of the witnesses testified inSpanish and had to answer questions put to them through aninterpreter. I have no cause to believe, however, that thequestions asked of the witnesses in English and thentranslated by the interpreter became less clear and moreobscure in the process of translation. Some witnesses, suchas employees Adan Coronado, Paulino Fernandez, andGuillermo Guerrero, testified directly contrary to certain ofthe facts which were given by them in their investigatoryaffidavits. I have also taken that into account.There was little documentary evidence introduced in thisproceeding, but what little there was supports the conten-tions made by Respondent's president, John S. LeyendeckerJr., of the contents of his preelection speech of February 16and the contentions of Douglas Howland, Respondent'sexecutive vice president, of the reason for the layoff ofcertain members of the curb gangs in late February.Conversely, such documents belie the violations alleged inoral testimony of various of General Counsel's witnesses aswell as the theory alleged by General Counsel to support thediscriminatory nature of the February layoff.Before wending my way through the 21 separate allega-tions of statements which General Counsel complains are inviolation of Section 8(a)(l) of the Act, which are discussed inno particular order, it may be helpful to focus on the key factin this proceeding, that is, that a representation election wasconducted on February 17, which the Union won. Out of103 eligible voters, 57 voted for the Union, and 33 votedagainst it; there were 8 challenges, not enough to affect theresults of the election. A Certification of Representativeissued on March 8 and, at some point in time thereafter,Respondent and the Union agreed upon the terms of acollective-bargaining agreement.This proceeding involves alleged threats and interroga-tions made from the time the Union's organizing campaignbegan, about December 24, 1977, through January 18, 1978,when the Union filed its petition for an election, and afterthat to the date of the election and shortly afterward. It alsoinvolves certain allegations of reprisals for the organizingactivities prior to the election and the later effectuation ofcertain threats to lay off employees for their support of theUnion.B. The Alleged Threats by EsparzaEmployee Leandro Gutierrez testified that a week beforethe election he heard Supervisor Augustin Esparza state atthe Vista Hermosa to employees Genaro Martinez, JulianVilla, Hilberto Montoya, Jose Guadalupe Reyna, andPaulino Fernandez that all employees who had signed a cardhad committed a "stupidity," that the Company was notgoing to tolerate "this Union business," that the Companywas going to be hard with the signers, and that if the Unionwon, Respondent would fire the employees one by one, twoby two, three by three, until Respondent was finished withall of them.The only participant in this conversation who, accordingto General Counsel's brief, corroborated Gutierrez' testimo-ny was Fernandez, who testified that Esparza threatened tofire, one by one, the employees who had signed cards.Fernandez testified, however, that this incident took placenot at Vista Hermosa, but at Mall del Norte. Further,Fernandez was utterly confused when he attempted topinpoint the date of the alleged threat, first testifying that itwas before the election, then, a week before the election, andthen, during the week of the election. In his investigatoryaffidavit, Fernandez averred that the conversation tookplace after the election. Indeed, the word "before" wascrossed out in his affidavit, and the word "after" wasinserted in its place. Fernandez attempted to limit theimpact of the difference between the averments of hisaffidavit and his oral testimony by confessing to his difficultyin discerning the distinction between the words "before" and"after." General Counsel's brief, however, is barren of anysuggestion as to how I should resolve the difference betweenthe testimonies of Gutierrez and Fernandez of the locationwhere Esparza is alleged to have made the threats attributedto him.Esparza denied making any threats to any of the employ-ees and testified that Respondent's president, John S.Leyendecker, Jr., did not want any trouble and hadinstructed his supervisors not to make deals with anyemployee and what they should or should not say. Leyen-decker credibly testified that he had instructed his supervi-sors not to make threats. Other than the "one by one" threatof discharge, there is no corroboration of Gutierrez' testimo-ny and no facts which would cogently explain why Esparzashould have, on this lone occasion, a week before theelection, expressed his displeasure with the union cardsigners. At that point in time Respondent's interest, if it wasas opposed to the Union as General Counsel argues andwilling to violate the Act in order to seek its goals, would29 DECISIONS OF NATIONAL LA1()R REI.ATIONS BO)ARI)has e been to threaten employees with discharge if they votedfor the Ullnion. The signing of cards no longer made anydiffterence with an election only a week away.I find that Esparza was a credible witness. I recognize thatas a supervisor of Respondent, he had an interest inprotecting Respondent by denying that he violated the Act.However, Esparza was candid and forthright and, in fact,took a position at odds with that of Howland when Esparzastated that he had no complaints about the work performedby certain of the employees laid off from the curb gang,discussed infra. and that as to the knowledge of the jobs tobe done on the gangs. "[t]hey do the samejob." As a result. Icredit Esparza, finding him much more reliable thanGeneral Counsel's witnesses, whose testimony failed to bemutually corroborative and whose testimony was otherwiselacking in support.C. The Alleged Coercive Statement Marie to CoronadoAdan Coronado testified that on March 23. on theHighway 59 job, Field Superintendent Baldomar Ortiz askedhim for water. Coronado then asked him for a raise or if hecould get a raise for Coronado. Ortiz said that he could not,because Coronado was with the Union and because "thecards were supposed to arrive, the cards that we hadsigned." On direct examination. Coronado said that he madeno reply, and that ended the conversation: but on cross-examination, after he initially reaffirmed that he made noreply, his attention was called to his inlestigatory affidavit.in which he stated in reply to Ortiz that he was not in theUnion. However. during his oral testimony. Coronadoinsisted that Ortiz had told him that he was in the Union.although Coronado confessed that he had never talked aboutthe Union or wore any insignia which indicated that he wasa union adherent. Further, there was some question thatOrtiz came up to ask for water in the first place. Coronado'saffidavit names the person as "union sympathizer" Ruiz. butCoronado insisted that the affidavit %,as incorrect and thatSupervisor Ortiz was intended.Ortiz denied that he ever told employees that they couldnot get pay raises because they were in the Union, Headmitted that he was at the Highway 59 job in March. but hedenied that Coronado ever went to work on that job. Laterin his testimony, Ortiz did not recall Coronado asking abouta raise (for, if he had. Ortiz would have sent him to theoffice, because he had nothing to do with granting raises, butdid recommend them). nor did Ortiz think that he hadtalked to Coronado about the Union, because, he stated, hedid not care whether an employee was in the Union or not.Thus. the tenor of his later responses seemed to imply thatOrtiz had conversations with Corondo even though he wasnot at the Highway 59 job.Despite my reservations of believing Ortiz fully, I havemore difficulty believing, and do not believe. Coronadobecause of the discrepancies between his testimony and hisI am only assuming that the "cards" referred to authorization cardsemployees signed designating the Union as their represenative. I know of noother cards which Coronado might he referring to. ad General Counsel'sbrief gives me no guidance at all.Guerrero originally was asked to tell about his conversations withsupervisors starting with the fir. conversation. This one. allegedly held ionFebruary 10. was the First related by him. According t his lestimonl).however. there was no chronological order of presenlation.affidavit. Further I am unable to understand Coronado'stestimony, in the face of the timing of the alleged 8X(a)(l)violation. HBy March 23 the election had beenl held and theresults wcrc long since known; el Coronado speaks ofcards' that the employees signecd as ot el arris ig. Thecards, at that point, were no longer ain issue fir tlie electionh;ld been held. Bsed on the inprobahiliti Itl ())rtiz w suldhave made atny mention ofl'cards and based o)t the denicaniIorof the witnesses, Ihe General Counsel has not met his buldenof proving this allegation of the complaint hb a prcponider-ance of the evidence.D. (he 41/c / edl Coercirc .SI(1tcet rl Ma .i t'o G (i'rrcrGuillermo Guerrero testified to five collncersations ithlBaldomar Ortiz which General Coulnisel alleges to beviolaliols of Section 8(a)( ) of the Act. Malln o' theseconversations were not pinpointed as t their datle,. orGuerrero was confused about their dates. so it is impossibleto list them in any order ()n IFebrua ry 10, at the Paul Y ouungChevrolet job, ()rti/ statced that if te Union)l camIe iLeyendecker wotuld sell out tihe Companly or close it up. if hedid not do bolth of those things., and Ihai t h Comlpainwo tld only work Ithe lig hiway 59 allnd Pal Young johs anldthel close up. (uettrcro replied that if tles closed. t I heclosed. After the election. ad again atl tle Paul Y'oulig job.Ortiz told him that there was no work for his mnachinie andthat he would he laid off because the Highway 59 job hadnot started. Ortiz fuirther stated that if here were no vorkavailable which required the use of Respondetil's machinery,the employees ho h;ad not oi ld tlie ULnionl ouldconstalntly be orkilg at sonmetling else. w-hereas thoseemployees who belonged to the Unlion vould he laid off.There are yet three other conversations for which Guerre-ro failed to clearl) defline (or perhaps General Counsel Iailedto elicit) when they took place. The first vas at the PaulYoung job, when ()rtiz asked Guerrero if lie knew ansthlingabout the Union, to which Glerrero said thlat he did not.Guerrero first testified that this conersatlion took place onJanuary 23; later, he testified it took place after the election.The second conversation look place the day after Ortiz' son-in-law took Guerrero to the yard to pick up his car. Thatday, at the Mall del Norte, Ortiz told Guerrero that he hadlearned that Guerrero had asked his son-inl-law to joill theUnion and that as a result Ortiz kew that Guerrero was amember of the Union. Guerrero first testified that ()rtiz hadstated that this occurred on December 23. 1977. Then hetestified that the conversation with Ortiz took place after theelection. To compound the confusionl Guerrero qualified thecontents of the conversation when, after statiig that Ortizopenly stated that Guerrero was a member of the Union. hetestified, somewhilt ilconsistently, that Ortiz asked him if lieknew anything about the Union, to which Guerrero said."No."'h' tie (General Couillsel lales in hl, brieF "(ilerrerl furlher testified thal hehad anot her conlversaillon ill Orti, w lile tic wils sorkmilg at the Paul YoungChterolet obhsile. ()rliz told him that he kine he ((;iuerrero) belonget tO theUnison. because Guerrero had asked Ortiz' snll-inl-lals Iol joill lhe Union."lootlnliting that; "'hc presllou, da) ()rill' iln-i-lata had taken Guerrero tothIe ard rom the jiobhilc where (icrrero 'as s orklnig" It i pssible. with3( LEYENDECKER PAVING. INC.The third conversation which is marked by Guerrero'sinconsistent testimony took place, according to his initialtestimony, on or about December 24, 1977, or at least inDecember 1977, at the Miller pit, where Ortiz stated that thereason employee Rosendo Galvan was taken off his truckwas, so he had been told by Howland, that the Respondentknew he had been passing out cards for the Union. Guerrerowas sure that Galvan was not working on the truck at thattime, because he saw him working as a laborer.His testimony about this conversation was marked by anumber of fatal contradictions. In Guerrero's investigatoryaffidavit he stated that when Ortiz told him of the reason forGalvan's no longer working as a driver, Ortiz told him thathe in turn had been informed of this by Duarte, a welder.Guerrero insisted, however, on cross-examination, that thename of Duarte had been inserted in his affidavit by mistake;rather, he intended it to be Douglas, as he testified during hisdirect examination. This "mistake" hardly makes sense,because Douglas Howland is not a welder, and Guerrero'soriginal recollection, as recorded in his affidavit, was clearlyintended to be of a welder, whether named Durante or,because of a mistake, someone else, but certainly notHowland.'Further, the timing of the conversation was contradictedby Galvan's testimony, corroborated by other witnesses, thatGalvan was taken off his truck in early February. YetGuerrero stated first, on cross-examination, that Galvan wastaken off his truck in January and then, "something likethat." Finally, he was shown his affidavit in which he statedthat the conversation took place in March, three monthsremoved from the date that Guerrero originally identified asthe correct date. Guerrero then further amended his testimo-ny by stating that he knew that Galvan wrecked the truck,but he did not know that that was the reason he was takenoff the truck. Guerrero further testified that it was notaround the time of the wreck that the conversation tookplace, which was after the election. Finally. he did not knowwhether the conversation took place before or after thewreck.'Ortiz denied each of these conversations, each of which,Guerrero testified, took place in Ortiz' pickup truck outsidethe presence of anyone else. Indeed, in almost all the alleged8(a)(l) conduct, these incidents are marked by the absenceof corroboration. They are also marked by an absence ofclear, direct testimony of the alleged violations of law, whichGeneral Counsel has the burden of proving by a preponder-ance of the evidence.In any event, it is interesting to note the contrastingperspectives in which Ortiz and Guerrero viewed eachother-Guerrero stating that he did not get along with Ortizsome corrections of the official transcript. that the testimony could he readthis way. I did not understand that this was what Guerrero was saying, norapparently did Respondent, which discusses the alleged conversation in itsbrief in much the same way as I have. Indeed, if I misunderstood theconversation, ad General Counsel is correct. there is nothing in thecomplaint which alleges that this conversation constituted a violation of theAct Conversely. if I am correct, it may be claimed that the mere mention ofthe "Union" is somehow violative of the Act. The confusion is compoundedh5 the General Counsel's utter failure to state, under any version of the facts.what it is that he is complaining about. I refuse to engage in conljecture;:having found the facts as set forth in the bidy of the decision I find noviolatio.General Counsel states ill his brief "Guerrero testified that Ortiz told him("he called [Guerrero] bad") and Ortiz, more conciliatory,describing Guerrero as his "compadre" saying that Guerrerohelped him pay for the expenses of Ortiz' daughter's illnessand that, at least as of the time of the hearing, Guerrero wasgoing to be the godfather of Ortiz' child. I found both ofthem to be sincere in their descriptions of their feelings foreach other, and, although at a loss to explain how two mencould view each other so disparately, I find it somewhathelpful in resolving the credibility issues presented by theirtestimony, resulting in a finding that Ortiz' testimony wasmore reliable. First, as noted above, I found Guerrero'stestimony as to certain incidents confused and inconsistentas to particular events. This is not to say that by discreditinghis narration of certain conversations, I must perforcediscredit all of his testimony. The rule is often stated that"[niothing is more common in all kinds of judicial decisionsthan to believe some and not all" of a witness' testimony.N.L.R.B. v. Universal Camera Corp., 179 F.2d 749, 754 (2dCir. 1950), vacated and remanded on other grounds 340 U.S.474 (1951). However, Guerrero obviously bore a grudgeagainst Ortiz, which I find caused him to tailor his testimonyto statements made in his nvestigatory affidavit (includinghis stubborn admission that the date of the affidavit, a yearbefore the events at issue, was correct) and expand upon histestimony to embarass Ortiz. In fact, as Guerrero continuedto testify, the number of alleged incidents increased, addingthe threats that if Guerrero's machine broke down, Guerrerowould be fired, and another similar one, but with the threatthat Guerrero would be laid off.To the contrary, Ortiz' sincere fondness for and friendshipwith Guerrero causes me to doubt that he would havethreatened Guerrero in any way.' Admittedly, the reasonsfor making my credibility resolutions are less than precise,but such conclusions are never subject to verification by alitmus test; and demeanor, which I rely upon heavily, causesme to have no doubt that Ortiz was truthful.E. The Alleged Threats by SalazarApolonio Parra, a former backhoe operator, testified onhis direct examination that approximately 2-3 weeks beforethe election, alleged Supervisor Arturo Salazar stated atMall del Norte that "he wasn't going to take me on thetractor if I voted for the Union" and later that "Douglas[Howland] told Salazar that if I voted for the Union, he wasgoing to lay me off the tractor." On cross-examination, thealleged threat was further refined to "Howland told him totell me that if I voted for the Union, he was going to get meoff the tractor." Parra stated that he had not been talking toSalazar for a half-hour before Salazar made the allegedthat Douglas Howland had given him the information about Galvan. Awelder named Durante had told Leyendecker that Galvan had started theUnion.'This does not accurately reflect Guerrero's testimony.' Par. 8(a) I) of the complaint states that this conversation toolk place onDecember 24, 1977. an indication of the overall confusion involving thisallegation.' Under this analysis I find it very possible that Ortiz mentioned toGuerrero the fact that his son-in-law had told him that Guerrero hadattemptcd to solicit a union card and that Ortiz expressed his knowledge thatGuerrero was a member of the Union. In the context of the relationshipbetween the two employees, I find that, assuming this to be interrogation.which I do not find, there was in ally event nothing coercive about it toconstitute a violation of the Act.31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreat, nor did the conversation consist of anything otherthan the threat.Salazar denied that any threat was made because ofParra's union activities, but admitted relaying a message forHowland in February that Howland was changing Parra'sjob to another job, but was not sure whether Parra couldhandle it, and if Parra were not able to perform the job, thenhe would have to be taken off the tractor. Howlandamplified Salazar's testimony by stating that Parra had twicebroken utility cables in the operation of the backhoe, andSalazar had complained to Howland that the past accidentscaused Parra to slow down in his work, to which Howlandreplied that he would try to get another backhoe operator (ofwhich the Respondent had several) on Salazar's job andreassign Parra to another location.I find both Salazar's and Howland's explanations of thisincident credible, and I was particularly impressed with thelack of clarity of Parra's testimony, with the shift ofemphasis from Salazar's statement alone, to one whichSalazar attributed to Howland, to one which Salazar wasrelaying to Parra on behalf of Howland. I was furtherimpressed with Parra's failure to deny that he had indeedtwice broken utility lines. I further find it unusual at bestthat Salazar would threaten Parra's future employmentbecause of the upcoming election, without any backgroundwhich might explain why and how the threat came about.General Counsel argues in its brief that "Salazar admitted hehad asked Parra about the Union"; however, I do not findthat such interrogation occurred during the conversation atissue, and the record is devoid of any facts indicating whenSalazar asked Parra about the Union, whether before or afterthe incident alleged or even shortly before the hearingherein.Although I find that no violation of the Act wascommitted by Salazar, I do not do so for the alternate reasonurged by Respondent, that Salazar was not a supervisor.There is no doubt that Arturo Salazar was classified byRespondent as a foreman and that Superintendent LuisMoncevais referred to him as a supervisor; but nomenclatureis often deceiving, and it is necessary to examine his duties todetermine whether he meets the statutory definition of asupervisor within the meaning of Section 2(11) of the Act.Salazar was in charge of a crew of three employees fixing ormaking small bridges and in February made and built formsand prepared, laid, and finished cement. Paulino Fernandeztestified that Salazar worked with his hands, that is, hehammered and sawed (as did the other employees) andplaned and used a level. Sometimes he helped pour concrete,which the other employees did, too. Salazar initially deniedon cross-examination by General Counsel, however, that hedid any work with his hands at all; later, on redirect, headmitted that he did indeed work with his hands every day,often using a hammer and electric saw or handsaw.Salazar earned at least $4.25 per hour, much more thanthe other members of his crew, and was given a companytruck for his own daily (and weekend) use. There is noevidence that he had the authority to hire,' fire, grant pay·Salazar did recommend to Leyendecker the hiring of his son. I do not findthis to be the result of Salazar's authority as a supervisor, but merely the act ofa parent who wished to obtain employment for his child.'Other testimony indicates that this employee was Lozano.raises, or recommend the same. However, Salazar concededthat his principal duties involved giving assignments to hiscrew and that he was responsible for reviewing and checkingtheir work. In doing so, he conceded, he could discipline anemployee who refused to carry out Salazar's assignmentsand that he had authority to direct employees to workovertime. He also had the authority to permit a sickemployee to go home early and to transfer an employee toanother assignment, although he insisted that he needed theapproval or the direction of Moncevais before doing so.Because of his authority to discipline and to grant overtime,I find that Salazar was a supervisor within the meaning ofSection 2(1 1) of the Act.F. The Alleged Threats by RamonDuring the direct examination of Apolonio Trevino, hetestified that during work on one day before the election,alleged Supervisor Jorge Ramon had a conversation withhim and employees Victor Ramirez, Pedro Martinez, JuanOchoa, another person, and Delores (last name unknown),9or that he heard a conversation, in which Ramon said "notto join the Union because the Company would fire us, thatthe Company did not want the Union." Based on thisstatement, General Counsel moved to amend the complaint.I reserved decision on the motion,'" awaiting further identifi-cation of the time and place the incident was alleged to takeplace, in order to afford the Respondent the right tointelligently investigate the allegation. In addition, I request-ed that General Counsel draft the specific language of theproposed amendment, which General Counsel never did.Later in his testimony Trevino stated that Ramon made hiscomments about 2 weeks before the election, at a locationacross from the Laredo Packing slaughterhouse. However,Trevino denied that he had a conversation with Ramon, whomerely said "not to go to the Union because we were goingto be fired."It is difficult to assess from Trevino's testimony exactlywhat it was that he claims Ramon said, and it is impossible,because of General Counsel's failure to propose the languageof the amendment, to know what it is that is alleged to be aviolation of the Act. The situation is complicated by GeneralCounsel's withdrawal, at the end of General Counsel's directcase, of paragraph 9 of the complaint, which contained theallegations of unfair labor practices alleged to have beencommitted by Ramon, which Respondent argues was also awithdrawal of the amendment, which was never formallyproposed. In these circumstances, I find that GeneralCounsel never finalized its amendment in proper form andthat the matter never was placed in issue, and in the interestsof justice I deny the motion to amend the complaint in themanner proposed by General Counsel.I must admit being somewhat mystified by GeneralCounsel's proof of this allegation, which-as are almost allof the other allegations-was wholly uncorroborated by theother five alleged participants. On the basis of the proof, agroup of six employees are working, and Ramon announces"' The record inaccurately reflects, at p. 125, .18, that I granted themotion. I did not, and the line is hereby corrected to read "I will not grant theamendment ."32 LEYENDECKER PAVING. INC.the threat that if they "join" or "go to" the Union, they willbe fired. No conversation precedes or follows this state-ment-the only act which General Counsel apparentlyalleges that Ramon participated in that had something to dowith the Union. This would mean that Respondent engagedin a concerted effort of hit-and-run threats to employeesthroughout the Union campaign. Although that is certainlya possibility, I do not believe it on the state of this record.Trevino, I admit, was sincere, but his memory about thisparticular allegation was anything but clear. I recognize thatRamon did not deny it, but I nonetheless conclude that it didnot happen."G. The Preelection Speech of John Leyendecker1. The investigatory affidavits of Rosendo GalvanRosendo Galvan, one of the discriminatees herein and theinstigator of the Union's efforts to organize Respondent'semployees, was the sole witness to various alleged threatsmade by Respondent's president, Leyendecker, in a speechmade on February 16.At the beginning of his cross-examination, Galvan testi-fied that he had given more than the two investigatoryaffidavits which General Counsel had produced upondemand of Respondent's counsel. Further examination ofGalvan indicated precise areas about which, he stated, hegave written affidavits to the Region's attorneys; these areas,however, were not included in the affidavits produced byGeneral Counsel. As a result, Respondent moved to strikeall of Galvan's testimony pursuant to Section 102.118(b)(2)of the Board's Rules and Regulations, which reads, in part,as follows:If the General Counsel elects not to comply with anorder of the Administrative Law Judge directingdelivery to the Respondent of any such statement, orsuch portion thereof as the Administrative Law Judgemay direct, the Administrative Law Judge shall strikefrom the record the testimony of the witness.I reserved decision on this motion at the hearing, butoffered Respondent the right to proceed with its cross-examination of Galvan, without prejudice to its motion.Respondent rejected that offer and declined to cross-exam-ine Galvan.2I have carefully reviewed the transcript of histestimony, as well as my notes of my personal observation ofGalvan's demeanor, and am persuaded that Galvan wasutterly confused during the course of his examination withregard to the number of the affidavits that he gave to theRegional Office. Despite the fact that later in his testimonyGalvan admitted his confusion and corrected his testimonyto the effect that he gave only two affidavits, the fact remainsthat he also clearly stated that he gave another affidavit tothe Region prior to February 17, the date of the election." In view of General Counsel's withdrawal of the two allegations set forthin the original complaint and Respondent's position concerning the attemptedhut aborted amendment during the hearing, it is difficult to understandRespondent's purpose in calling Ramon as a witness. All the allegations had,by that time, been withdrawn. In any event. Ramon testified solely to hisduties vi%-a-vis his alleged supervisory status and did not deal with thesubstantive allegations made against him. As to his status, I find that he is asupervisor. Although he worked with his hands. he also was paid substantiallygreater wages than the rest of his crew, drove a company truck, had the powerAdmittedly, the likelihood that he did so, when no unfairlabor practice charge or objections were pending. is at bestslim. However, on the basis of Galvan's testimony alone,there is still the possibility that there was a third affidavit,given at some point in time, which Galvan admittedencompassed his claim that he was reassigned to a differentand more onerous job, the subject of paragraph 20 of thecomplaint, as amended and added at the hearing.As a result, I requested Ruiz, counsel for the GeneralCounsel, to testify with regard to his search of his files andthose of the Region for the third affidavit, if any. Ruizrefused to do so, relying upon Section 102.118(a) of theBoard's Rules and Regulations, which reads, in part, asfollows:No regional director, field examiner, administrativelaw judge, attorney, specially designated agent, generalcounsel, member of the Board, or other officer oremployee of the Board shall ...produce or presentany files, documents, reports, memoranda, or records ofthe Board ...or testify in behalf of any party to anycause pending in any court or before the Board, or anyother board, commission, or other administrative agen-cy of the United States, or of any State, territory, or theDistrict of Columbia, ...with respect to any informa-tion, facts, or other matter coming to his knowledge inhis official capacity or with respect to the contents ofany files, documents, reports, memoranda, or records ofthe Board, ...whether in answer to a subpoena....subpoena duces tecum, ...or otherwise, without thewritten consent of the Board or the chairman of theBoard if the [official or document] ...is subject to thesupervision or control of the Board; or of the generalcounsel if the [official or document] is subject to thesupervision or control of the general counsel....Whenever any subpoena ad testificandum or subpoenaduces tecum. the purpose of which is to adducetestimony or require the production of records asdescribed hereinabove, shall have been served on anysuch person or other officer or employee of the Board,he will, unless otherwise expressly directed by theBoard or the chairman of the Board or the generalcounsel, as the case may be, move pursuant to theapplicable procedure, whether by petition to revoke,motion to quash, or otherwise, to have such subpoenainvalidated on the ground that the evidence sought isprivileged against disclosure by this rule.Ruiz advised that General Counsel refused to consent tohis testifying under oath, without giving any reason therefor.Instead, Ruiz stated, as an attorney and an officer of theBoard, that he had "examined the files and can find no otheraffidavit given by this witness, and that the only affidavitsthat [he] was able to find have been turned over to counselfor Respondent." In his brief General Counsel relies uponto authorize overtime work, recommended some wage increases. assigned jobsbased on what he felt ought to be done. transferred employees to another curbcrew, had the authority to discipline employees who failed to follow hisorders, and conceded that his job was the same as that of Esparza, anadmitted supervisor.': Galvan was called by General Counsel as a rebuttal witness, withoutobjection. At that point Respondent cross-examined him. I do not construethat to be a waiver of its previously maintained position regarding Galvan'stestimony on General Counsel's case-in-chief.33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis statement as proof that no other affidavits of Galvan"exist."" I cannot agree.In the posture of Galvan's testimony, it was necessary forme, if I were to rule intelligently on Respondent's motion, toascertain whether, in fact, there was a third affidavit whichwas being withheld from Respondent. That could not bedetermined from Galvan's testimony, standing alone. It washe who created the question of fact by raising the possibilitythat another affidavit existed. As a result, I requested Mr.Ruiz to testify about the results of his review of his files andhis search for other files maintained by the Region in orderto insure that no third affidavit existed. In doing so, I merelyfollowed the procedure utilized in Harvey Aluminum (Inc.).et al., d/b/a Wallace Detective and Security Agency v.N.L.R.B, 335 F.2d 749, 759 (9th Cir. 1964), wherein theBoard took no exception to a trial examiner's direction tocounsel for General Counsel to take the stand and testify tothe results of his search of files.'4I also took note of the factthat the basis of the Jencks rule is to permit fair play and topermit the respondent in a proceeding to have full knowl-edge of all the facts pertaining to a witness' testimony thatthe Agency is privy to. As the Fifth Circuit said in N.L.R.B.v. Borden Co., 392 F.2d 412, 417 (1968), the rule "meanswhat it says;" and information is not to be withheldcavalierly.Yet that is what happened herein. Ruiz did not testify,because he was advised that he could not testify. In so doing,no reason or rhyme was given. When the Board's Rulepermits testimony to be given, subject to consent, I read thatinherent in that Rule is the dictate that "consent shall notunreasonably be withheld." Here, there was no justificationoffered, and no justification that I can imagine, for therefusal of counsel to testify about the results of his search ofthe files he had in his possession, as well as the result of hisinquiries of the whereabouts and contents of other files, toaffirmatively counter the prevailing doubts as to the exis-tence of a third Galvan affidavit. What Ruiz was able tostate not under oath, and freely did, he should have stated bybecoming a witness, in fairness to himself, to his witness,and, above all, to Respondent.I fully recognize that, because of the division in thestructure of the National Labor Relations Board, theGeneral Counsel is an advocate. Nonetheless, the position isa public one and should hardly be used solely as a means towin a case. What is disturbing is that, as a rule, GeneralCounsel rarely has difficulty in authorizing one of its' Respondent argues that because General Counsel refused to testify itcannot be determined that General Counsel acted in good faith in failing toproduce the statement. N.L.R.B. v. Seine and Line Fisherman ' Union of SanPedro. aff/w Seafarer'. International Union of Nonh America. AFL-CIO [M VLiberator. et atl. 374 F.2d 974 ( 1967). 1 agree." In the cited case the Board did not disagree with the trial examiner'srefusal to permit crossxexamination of counsel. Cf. Paul Biazevitch. et al.d/b/a MV Liberator. 136 NLRB 13, 16, fn. 8 (1962), in which the Boardaccepted a seemingly unsworn statement of a counsel for General Counselthat no other statements were found. Since Mr. Ruiz refused to be examined,pursuant to the advice of his Region. I never had to reach the issue as to theright of Respondent to cross-examination, and I do not reach that issueherein. See. however, Bricklayers and Masons Union No. 24. et. (Booth andFlinn Company). 129 NLRB 867 (1960).I make this finding based on two proceedings that I have heard within thepast year. In Young Movers. Inc.. JD-458-79,. an office clerk testified todemonstrate proper and timely service of a document. In Custom COredProducts. Inc.. 245 NLRB 33 (1979), an attorney testified to authenticate theaffidavit of a deceased charging party.attorneys to testify in a proceeding where relevant evidenceis required to support General Counsel's case." Yet therehas been difficulty in this proceeding in testifying to theresult of a search of files, which became vital as a result ofGalvan's testimony. In other words, it appears that partisanadvocacy now dictates whether permission to testify shall begranted. Instead of viewing the issue as whether the publicwould be served, it appears that the decision is based onwhether General Counsel, in that particular proceeding, willbe served.I recognize that at one point of his testimony Galvan flatlydenied that he had given any more than the two affidavitswhich General Counsel produced and exhibited to counselfor Respondent. Nonetheless, his testimony is filled withsuch confusion and contradiction that I cannot believe il,standing alone and without corroboration. The testimony ofGeneral Counsel in these circumstances was particularlyappropriate and absolutely necessary to insure that the clearmandate of Rule 102.118 was complied with. That requiresGeneral Counsel to deliver any statement to Respondent forits examination and use fo- the purpose of cross-examina-tion. To determine whether General Counsel has compliedwith the Rule, especially in view of Galvan's testimony, andto cogently rule on Respondent's motion. I must determinewhether there are any other affidavits. A statement ofposition does not satisfy my search for the truth.'" Thefailure of General Counsel to testify under oath leads me tothe inescapable conclusion that there were certain factswhich someone did not desire to share with Respondent andthis tribunal. International Union. United Automobile, Aero-space and Agricultural Imnplement Workers of America(UAW) [Gyrodyne Co. of America] v. N.L.R.B.. 459 F.2d329 (D.C. Cir. 1972). By reason of the lingering doubt whichhas been caused by General Counsel, I am not satisfied thatGeneral Counsel had complied with its obligation toproduce all of Galvan's affidavits, and accordingly I grantRespondent's motion to strike Galvan's testimony pursuantto Rule 102.118. However, recognizing that I may bemistaken in my application of this Rule, particularly in thecircumstances of this proceeding and in view of the noveltyof the issue, and in order to fully dispose of the issues raisedherein, I have discussed Galvan's testimony as if I did notgrant the motion and have discredited it, based uponGalvan's confusion, unreliability, and demeanor." The responsibility rests on the Government in a court-martial to provethat an unavailable statement was destroyed or misplaced in good faith. oncethe accused has made a showing that there is a sufficient basis for inquiry.Richard G. .ugenblick v. United Stoust, 377 F.2d 586. 598 (1967). reversed onother grounds 393 U.S. 348 (1969). There, the witnesses to the statement..except otne. testified under oath. The Court of Claims held that it was an errorfor the law officer to refuse to call the remaining witness. who had previouslyhbeen examined and cross-examined under oath during the pretrial investiga-tion and whose testimony the law officer reviewed. reasoning that he "h;a aspecial responsibility. and is not merely a passive arbiter f the parties'contentions ...The ainm is t), insure that the judicial officer is able to ibtainsufficient information to determine whether the coiditions of the Jencks Acthave been fulfilled." 377 F.2d at 60t.-M)l. The Supreme Court. in reversingthe dccision of the Court orf Claims, found that the question or whether theremaining witness should have been called is "a matter of debate and perhapsdoubt'" hut that qluestilon did not rise t a constitutional level.34 LEYENDECKER PAVING. INC.2. The alleged threats made by LeyendeckerGalvan testified that at 7 a.m. on February 16 Leyendeck-er addressed approximately 65 to 70 percent of Respondent'semployees and stated during the course of his speech (a) thatif the Union would come in, it would break the Company;(b) that the Union did not need employees from the acrossthe border; (c) that the Company did not need the 100employees; and (d) that those employees who favored theUnion could be let off, and the Company could operate withthose employees who favored the Company. As noted above.Respondent refused to cross-examine Galvan; and histestimony stands as he gave it on General Counsel's directcase.Leyendecker flatly denied that he had made any of thosestatements. His testimony was supported by Howland andParras, the Spanish interpreter who was at the time of thespeech employed by Respondent. Leyendecker testified mostcredibly that he was advised by his attorneys of exactly whathe could say, and the attorneys prepared a speech for him,which was offered in evidence and which Leyendeckerfollowed verbatim. This testimony was also corroborated byHowland and Parras.Numbers are not always sufficient to decide an issue.Here. it is Galvan's story against three of the Employer'switnesses. I am impressed, however, with the fact that of 103employees employed by Respondent. of whom Galvanadmitted that 65 to 70 percent attended the preelectionspeech, General Counsel could muster no more proof ofthese alleged statements than the sole testimony of Galvan.The complaint alleges (paragraph 12(a)) that Leyendeckermade these statements through an employee acting ias aninterpreter; however. Galvan testified that these statementscame directly from Leyendecker.' I note that Galvantestified in English and for the most part clearly understoodthe questions that were being asked of him in English. Hedid not testify that the statements were made by theinterpreter, but testified that Leyendecker himself madethem. I reject Galvan's testimony.H. The Alleged Discriminatory Lavojfl1. Preliminary statement re: Respondent's motion todismissParagraph 13 of the complaint alleges that 14 employeeshad been laid off, commencing on or about February 24. forperiods ranging from a half to I or more days because oftheir membership in or activities on behalf of the Union.During the course of General Counsel's direct case, therewas no evidence adduced that employees Sergio Ortiz,Eduardo Ramon, Pedro Garza, Ruben Mendoza, and" General Counlel's brief (p II. fn. 10} concedes that the threats reliedupon were made by eyendecker. noting: "Galsan :as reflected by histestimony. is fluent in the English language and thus able to understandLeyendecker without the aid of the intrpreter" Although Parras admittedthat he added to L.eyendecker's speech in certain respcts. the additions arenot relied upon by General Counsel, and I find that he d not support thecomplaint in any event." Gutierrez testified that an employee named Eduro was laid off. but couldnot remember his last name. ()n redirect. Geineral Cioiisel asked whether hislast name might be Lozanlo. to which Gutierrez replied that he beliheed it waslI do not consider this to he credible prolof wilhil more. Iiat Eduro I o;anoEverado Rodriguez were laid off at any time for any reason.Respondent moved to dismiss the complaint as to theseemployees and Heleandro Lozano; and I reserved decisionon the motion, except as to Rodriguez. with respect to whomI denied the motion. I hereby grant Respondent's motion asto Ortiz and Mendoza. There was no showing on GeneralCounsel's direct case that either of these employees was, infact, laid off.' However, I also dismiss the allegationsconcerning Ramon. Garza, and Rodriguez, because GeneralCounsel did not prove that these employees were active inthe Union or members thereof or that Respondent laid themoff for reasons which violated the Act.''As to the remaining employees, the layoffs consisted ofsome members of curb crews who were laid off forsubstantial periods of time as a result. Respondent argues. ofa reduction of work, requiring the maintenance of only onecurb crew rather than the two curb crews which had beenemployed by Respondent since early 1977."' Other layoffswere only for brief periods, typically. when an employee wassent home before normal quitting time because there were noother jobs to do.2. The February 24 layoffsIt is undisputed that onl February 24 employees Fernan-dez, Gutierrez. Reyna. Trevino. Lozano. Victor Ramirez.and Pedro Martinez were laid off. The motivation for theirlayoffs anid the failure of Respondent to recall most of them:constitutes the principal issue in determining whetherRespondent violated Section 8(a)(3) of the Act. I find thatthere is no credible proof that Respondent had any knov il-edge of these employees' union activities or membership inthe Ulnionl and that its layoff of them did not violate the Act.In fact. the record does not sustain General Counsel'scontenltion that Revna and Lozano were members of theUnion or engaoged i aniv union activities.General Counsel argues that knowledge of union activitiesshould be found fromn (I) Leyendecker's conversations withmainy of them. individualls: (2) the "stonewalling" ofRespondent's witnesses, who uniformly maintained that theyneither knew of nor cared about their employees' unionactivities: and (3) various acts of interrogation and threats.I reject those arguments. It is true that Leyendecker spokeindividually with most of the persons laid off on February 24in an attempt to persuade them not to vote for the Union.General Counsel does not allege that Respondent was notentitled to do so or that Leyendecker violated the Act duringthe course of the conversations. General Counsel's submis-sion that "through these 'conversations' Leyendecker surelyobtained knowledge of his employees' Union activities" iswholly unsubstantiated and admittedly conjectural. Surmiseis no substitution for proof. which is wholly lacking.is the same persiiil as Heleanldro .allno Hoveser. I take note ofRerspidelt' .ilnlser, w hich ;adnmitted that telc;aledrol .laln wahs laid AT.aind fitnd RespolidentlI hullltd herohb In addillti. Ra:ltno and Hol.laldadmitted that oano vas laid IoffTon Fchbruary 24In his brief. the (Genlral Counsul cnicedes "Apparenill the layofflTs ofthese enlplol% ecs erc f hrief duuratlllnPrior to early 177 Respiondent had ransacted bullness tinder Its presentnlile antid owniership Nstice at least l172 w ittll in11 onie curb crewReyn;a was recalled (to the curb rew in late Mai or Julle .oza:no as,recalled i, a conllcrete finisher helper anid lcarpelnter, helper on a; concretecre at or about lie sai te35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel argues that a finding of Respondent'sknowledge of union activities should be grounded upon thecontrary testimony of Respondent's witnesses. This is basedon the assumption that if I find a witness' testimony whollyunreliable and unbelievable, I may find that the opposite istrue. However, I find neither that their testimony wasunreliable nor that there was any hint that the laid-offemployees gave Respondent any indication that they, asopposed to other employees, were union adherents oractivists. Instead, the testimony of these employees uniform-ly disclosed that they kept their union activities secret; thatthe union meetings they attended were far removed from theRespondent's premises and jobsites; that solicitation ofunion cards and support took place out of the sight andhearing of Respondent's supervisors; and that there was nooccasion which I have credited where any of the employeeswas less than secretive about his union activities.Finally, General Counsel relies upon the interrogation byOrtiz of Guerrero on January 23, the statement of Ortiz thathe knew that Guerrero and Galvan belonged to the Union,and the conversation prior to the election wherein Esparzaallegedly ridiculed his employees for signing union cards. Ihave previously concluded that, with the exception of Ortiz'statement that he knew Guerrero was a member of theUnion (which was never pinpointed as to date), none of theseincidents took place. It follows that none of them may be thebasis for proving knowledge of union activities or member-ship.Similarly, the basis for General Counsel's contentions thatRespondent exhibited union animus is not supported by theevidence, because I have discredited the various threatsagainst employees for their union activities and support.General Counsel's reliance upon the fact that certain of thealleged threats were carried out is misplaced; others of thealleged threats resulted in no action. Finally, the GeneralCounsel also refers to his Exhibit 2(a)-(d), campaignliterature distributed by Respondent, which he claimsestablishes the antiunion motivation herein and shows that"Respondent utilized threats of layoffs in order to dissipateUnion support." General Counsel did not specificallyidentify what he was referring to; I find that the onlyreference contained in that exhibit is the following:Can the union guarantee me that I won't be "layedoff"? By asking for outrageous salaries or benefits, ouremployer will have to increase his prices to stay inbusiness which will in turn cause business to slow down.Can the union prevent some of usfrom being "layed-off'due to decline in business?The leaflet ended with:BE SURE AND VOTE AND VOTE AS IF YOUR JOBDEPENDED UPON IT,General Counsel relies upon this leaflet solely to supporthis claim of union animus. The leaflet is not alleged toconstitute an illegal threat of layoff, and no case has beencited to support such a violation. Rather, I find that the:: For similar reasons I find Leyendecker's conversations with individualemployees "free speech" within the meaning of Sec. 8(c).' Guerrero also testified that there were two occasions when there was nowork for his machine, and he was sent home. At first he stated that theyhappened before the election; then he stated that they took place after theelection.statement is protected by Section 8(c) of the Act. In a similarfactual setting, the Board found no violation of Section8(a)(l) where an employer stated that there might be layoffsdue to increased costs and changing of operations if theunion won the election. Bostitch Division of Textron, Inc..176 NLRB 377 (1969). Similarly, where an employerpredicted that a union would possibly mean higher wages,resulting in a higher sale price of its products, resulting indecreased sales, reduced production, and possible layoffs, theBoard held that there was no threat of reprisal, but merelythe expression of opinion privileged by Section 8(c) of theAct. Bayliner Marine Corporation, 215 NLRB 12 (1974).22In sum, Respondent, although opposed to the attempts ofthe Union to organize its employees, attempted throughLeyendecker, one of its principal officers, to legally persuadethe employees to vote against the Union, while leaving to thesupervisors the effective construction of roads. For thisreason, contrary to the General Counsel, I do not find"surprising" the testimony of Ortiz and Luis Moncevais,Respondent's general superintendent, in expressing theirfailure to care whether the Union was successful. Their job,and that of Howland, was production; and the union electioncampaign was not to interfere with their job. Leyendecker, incontrast, was apparently assigned the task of persuading theemployees not to vote for the Union; that was his bailiwick,and not that of his production supervisors, who werecautioned by him not to threaten or to make promises toemployees because of their union activities.General Counsel further argues that Respondent's pastpractice had never supported a layoff of "so many employeesdue to lack of work" and that, instead, Respondent wouldassign its employees to other jobs. There is some recordsupport for this proposition. Fernandez testified that theonly time there was no work was when it rained hard andthat, generally, he was never sent home early, not even whenhe finished a job close to the end of the day. Gutierreztestified that there were occasions when there was no workfor the curb crew. Then the employees would be given otherjobs to do, such as cleaning curbs and running stakes.Guerrero testified that when the equipment he drove brokedown, he would be assigned to other duties, such as settinglevels."' Galvan stated that there had never been an occasionwhen there had been no work; he was always kept around,doing little odd jobs.?'Moncevais testified, however, that if work ran out nearthe end of a day, he would give another job to an employee ifother work were available; otherwise, if no work wereavailable, the employee would be sent home. Similarly, Ortiztestified that if there were something else to do, he wouldalways "make" employees do something else. This, ofcourse, makes great sense; if there is no work available to do,including little odd jobs, it cannot be contended thatRespondent was required by the Act to create a meaninglesstask for an employee, merely to keep him on the payroll. Theunderlying difficulty with General Counsel's case is that' I note that Galvan, in his affidavit of April 13, stated: "Before the Unioncame in to Leyendecker layoffs were not very common." Because the affidavitwas introduced for no purpose other than to support Respondent's motion tostrike, I have not considered this apparent inconsistency.36 LEYENDECKER PAVING, INC.there is a complete void of proof showing that there wassome work for the laid-off employees."'In so holding, I credit the testimony of Howland thatthere was a genuine lack of work for two curb crews and thata decision had been made, in good faith and without anyconsideration of the union activities or membership of theemployees, to consolidate the two curb crews into one. InFebruary it appeared obvious to Howland that there wasgoing to be a slackening in curb work, which is mostlyperformed on city street jobs and housing subdivisions, andrarely on highway jobs. The Vista Hermosa subdivision wasin its completion stage, and Respondent had no othersubdivisions to work on in the foreseeable future, having losta bid on a subdivision for the City of Laredo in January andthere being no other city jobs to bid on. The charts andfigures produced by Respondent satisfy me that the linearfeet of curb laid decreased from a high point in December1977 of 19,082 to 10,351 in January; 8,345 in February;4,054 in March; and 6,247 in April. When Respondentobtained some small curb jobs in May or June, Reyna wasrecalled.General Counsel argues with some appeal that althoughonly eight employees were retained in March and April, thepast history of Respondent shows that it employed 21 curbgang employees in September 1977, when it laid 6,279 feet;18 employees in October 1977, when it laid 4,334 feet; and16 employees in November 1977, when it laid 5,695 feet.Respondent counters by noting that the months with veryheavy work followed this slack and that Howland chose notto lay off employees when there was a known expectancy ofa work increase. I find that explanation reasonable in thecircumstances herein and note that the expectancy came tofruition. Similarly, after the layoff of February 24 there hasbeen the renewal of little of the curb work formerlyperformed by the curb crew; once there was additional work,Reyna was recalled; and the overall complement of Respon-dent's employees has decreased from 103 employees whowere eligible to vote in the Board-conducted election to 62employees at the time of the hearing, a decrease of 40percent. Only six to eight persons were employed in theremaining curb crew.General Counsel makes two additional arguments whichmerit attention. One is that the steady decline of curb workstarted before the election; nonetheless, Respondent waiteduntil after the election to lay its employees off. Howland'sanswer was, in my estimation, rather weak, stating that hethought that once employees' names had been placed on thevoters' eligibility list, the employees had to continue work-ing, and that this understanding was obtained without theadvice of Respondent's counsel, whom he never consulted. Ifind this somewhat astonishing, especially in light ofLeyendecker's care in consulting with and following thepreelection speech prepared for him by Respondent's lawfirm. Nonetheless, if Respondent's real motivation were torid itself of union adherents and activists, its purpose wouldhave been equally served by laying off the employees prior to' For this reason alone Orman O. McKinley Co.. Inc.. 235 NLRB 1069(1978). relied upon by General Counsel, is distinguishable.'" General Counsel impliedly argues that the employees were not picked inaccordance with their seniority, but fails to cite any legal authority to showthat seniority had to be followed. The facts demonstrate that Respondent hadnever used seniority for the granting or denial of wages or any other conditionthe election, with the possible added advantage of divestingthem of their voting rights. The earlier layoff, it may well bepredicted, would have resulted in the same allegations as areleveled in this proceeding, and perhaps with more force. Inother words, once the curb work decreased, by happenstancenear the date of the election, it made little difference that thelayoff became effective after the election, because Respon-dent would have been subjected to the same questioning ofits motivation. Despite my suspicions about Howland'sexplanation, I find that the timing of the February 24 layoffis not determinative of the issues herein.General Counsel also argues that the selection of theparticular employees who were laid off on February 24 issubject to question." Although I am disturbed with How-land's explanation, that is still not enough to carry the dayfor the General Counsel. My concern arises from the factthat Howland spewed forth a litany of problems with thework of the alleged discriminatees which in oto amountedalmost to a case of overkill, especially when balanced againstMoncevais' frank admission that all the employees weregood workers and the employees' testimony that their workhad never been complained about, although some hadworked for Respondent and its predecessor for many years.It is unnecessary to detail the nature of Howland'scomplaints;' it is enough to state that it was Howland'sdecision to lay off members of the two curb crews and toconsolidate them into one crew. It was also his decision toselect certain of the employees for layoff. He crediblytestified that he was aware of the relative capabilities of theemployees and that the performances of some of theemployees left much to be desired. In view of that testimony,it mattered not that he did not consult with the supervisorsto obtain their comments and thoughts. Just as the Board isnot empowered to substitute its own business judgments forthose of employers (FPC Advertising, Inc., 231 NLRB 1135,1136 (1977)), so the Board may not substitute its ownmethod of reaching those judgments. In any event, GeneralCounsel offers no reasonable alternative for the actions takenand does not dispute the underlying reasons for Howland'sdecision, save for the comment that no complaints had beenmade against the employees who were laid off. That therewere no complaints made is possibly helpful in certaincircumstances, but that fact does not lead to the inescapableconclusion that the employees in question were whollysatisfactory. With their faults, they still might have been thebest employees Respondent was able to employ. However,when a decision was made to lay off employees, it may wellhave been that, on a relative basis, the employees selected forlayoff were not as capable or dedicated as those who werenot laid off. Because General Counsel has not proved thatRespondent laid off the particular employees for reasonsof employment. In any event. I note that Trevino had been employed for only3 months. Ceasar Contu, who was not laid off, had been employed for 8-10years. Sig Cox. Inc.. 227 NLRB 1270, 1272 (1977)." Parra, for example, broke some utility lines, which reflected on his workby slowing down in an exercise of caution Gutierrez was primarily a laborerand a pinsetter, but not a concrete finisher.37 DECISIONS OF) NATIONA. I.AB()R RELATIONS B(OARI)prohibited by the Act. Respondent-barring some legalobligation --had the right to lay off its emp'., ,ees for anyreason or for none at all.Respondent contends that its good intentions and lack ofantiunion motivation are demonstrated by the fact that anumber of the employees who were not laid off from thecurb gangs were, in fact, union adherents. Among these wereJulio Ambios. Buentayo, Martin (last name unknown),Ochoa, Mike Weis, Hilberto Montoya. and Villa. OnlyCeasar Contu, who was not laid off, was not identified asbeing an activist in the union campaign. Thus, of 15employees in the curb gangs. 12 were union adherents, andonly 3 were not. It is difficult to imagine how the actualselection for layoff of five union adherents and two non-adherents supports General Counsel's theory of discrimina-tion, in view of the fact that 80 percent of the curb gangswere supporters of the Union. However, the selection forrecall of Reyna and Lozano, the only 2 nonunion employees,gives me pause-because all of the remaining employees onlayoff were active union supporters. Despite my reservationsabout the method of recall, the General Counsel has notspecifically raised an issue about that method, nor has heindicated that these two employees should not have beenrecalled before any of the other five employees. Further,General Counsel had not demonstrated that jobs wereavailable for the other five employees, even outside theremaining single curb crew, and that new employees werehired to fill those positions rather than the laid-off employ-ees. As a consequence of all of the foregoing, I find thatGeneral Counsel has failed to prove a violation of the Act bya preponderance of the evidence.3. The other layoffsThe General Counsel also complains that the brief layoffsof Victorinio R. Ruiz and Galvan violated Section 8(a)(3) ofthe Act.a. The layoff of' RuizRuiz testified that on Monday, February 20," 3 days afterthe election, Moncevais told him that his roller neededrepairs, that he was to go home until it was fixed, and that hewould then be called back. After 2 days of not working, Ruizwent to see Leyendecker, who said that the roller had not yetbeen fixed and that Ruiz was to work as a laborer. Ruiz thenworked for approximately 6 weeks as a laborer, despite thefact that the roller was fixed, which he knew because he sawMoncevais' cousin, Herwainio, driving it."' Respondent didnot contradict Ruiz' testimony.Nonetheless, although Ruiz testified that he signed aunion card, talked with employees about the Union outsideRespondent's yard, and attended two or three union meet-ings held from January through March, there was notestimony that Respondent had any knowledge of his unionactivities or membership. Without a showing of that knowl-edge, the 8(a)(3) allegation must be dismissed. Furthermore,No claim had been made that Respondent violated Sec. 8ta)(5) of the Act.Wc'lhnan Idutrwms. Inc.. 222 NLRB 204 ( 1976).' There is some question whether the layoff rof Rui took place on that dale.Rene Anaya indicated that, February 2) being the Washilgto's irthdayholiday. Responldenl did not operate that day.and equally important, the record is absolutely barren of anyshowing that there was work for Ruiz to do. My understand-ing of Moncevais' testimony was that if there was no workfor an employee to do, the employee would be sent home,but if there were jobs to which the employee could beassigned, he would be given those jobs. Without proof thatthere were jobs for Ruiz to do while his roller was beingfixed, the "layoff of Ruiz did not violate the Act.b. The layoff of GalvanThere is proof that Galvan was identified as a unionsupporter, at least as of the date of the election, when heacted as the Union's observer, and I discredit the testimonyof Respondent's witnesses who denied such knowledge. InApril, while Galvan was cleaning curbs at a jobsite near anair force base, Moncevais told him at about 11:30 a.m. towork until noon and to go home, because there was no morework for him to do, and to report the following day at 8 a.m.to see if there was any work available. The foregoingconstituted the full extent of Galvan's testimony. I assumethat Galvan was put to work the following day.I have previously concluded that there must be some ruleof reason regarding Respondent's layoff policy, which, as Ihave found, was that Respondent reassigned its employeeswhenever there was work to send them to. Here, there is noproof that there was anything for Galvan to do on that dayin April, and I cannot conclude, from these most barrenfacts, that there was anything invidious about Galvan'sbeing sent home for a half day.I. Anaya's Alleged More Onerous Working Conditionsand Le.ss Desirable Job and His Constructive DischargeRene Anaya was employed by Respondent in April 1977and worked until a few weeks after the election, when hequit as a result of his dissatisfaction with the work to whichhe was being assigned-what General Counsel alleges to be aconstructive discharge.Anaya testified on direct examination that he was activein obtaining support for the Union, passing out cards andtalking with employees, but not in the presence of anysupervisors. In addition, on one day before the election, hewore a button with the legend "Vote Teamsters," which,Anaya testified, Ortiz saw at the Paul Young job, when hecame close and then shook his head. Ortiz denied that hesaw the button.In February Anaya reported that there was a leak in the815 compactor he was driving: as a result, he was initiallyassigned to work as a laborer for the couple of days that theroller was being fixed. Instead, he worked as a laborer for amonth, doing all kinds of "dirty work" while other employ-ees drove the roller. Among his tasks were digging 200 holeswith Galvan for anywhere from 2 to 4 days" and plantingoleanders and running stakes to insure that the streets beinggraded were level." General Counsel doe.s not complain, as he did about Anaya and Galvan,ifia, that this reassignment constituted more onerous working conditions.()On direct examinalioll, Anaya testified that he worked all entire week ontI his job. LEYENDECKER PAVING. INCDissatisfied with his assignment, Anaya went to seeLeyendecker to get his job back or, failing that, to quit.When Leyendecker heard all of Anaya's complaint, he toldAnaya that he was doing a good job and that he awantedAnaya to stay there. When Anaya pressed for a change ofduties.': Leyendecker accused Anaya of being lazy and toldhim to draw unemployment. sit on his front porch. anddrink beer. Anaya then quit.On cross-examination. Anaya's story changed in someessential details. Rather than being a roller operator for allof his employment, as he represented on his direct examina-tion," Anaya had been assigned as a mechanic in the yardfor a week or more in December 1977. but apparently Anayadid not have the skills he said he had, and he was reassignedto the roller at the Paul Young job. Even before the leakdeveloped in the compactor, Anaya was doing engineeringwork on the Highway 59 job." When the leak developed, hewas still operating a compactor (although apparently not thesame one), as well as running stakes in the first week ofFebruary. On February 7 he spent a half day at the PaulYoung job rolling and the rest of the day and the following 2days operating a roller at the Highway 59 job. Onl February10 he was a flagman at that job, and part of the day he spentsetting stakes and operating a compactor. Anaya believedthat during the week of the election he was working at theHighway 59 job, doing engineering work with the surveyors,and spent some time running stakes. The day before theelection, he operated a roller at the Vista Hermosa job.Anaya was, at best, not a candid witness. The informationto which he testified on cross-examination had to be pulledfrom him and contrasts sharply with his liberal generaliza-tions on his direct testimony that all that he was given afterthe leak developed in the 815 compactor was laborer's work.Obviously, Respondent was assigning Anaya to jobs inaccordance with its needs and Anaya's abilities." makinghim a laborer, a flagman, a helper of the surveyors, and anoperator of different rollers.'"These duties, which wereassigned to him weeks before Anaya allegedly wore hisunion button.' create a grave question whether Respondentwas motivated in its assignment of Anaya because of hisunion activities.In this regard, I credit Ortiz' denial that he saw Anayawearing the button, for I am at best wary of Anaya'scredibility in this respect. Anaya testified that he was carefulnot to talk about the Union when one of Respondent'ssupervisors was nearby. Because Anaya was so wary,conceding that he discussed the Union with other employeesonly away from work, it seems improbable that he wouldopenly express his union preference by wearing a buttonshortly before the election. I find that he did not, and I donot credit his testimony. I would be remiss if I did not notethat all of the employees attempted to keep their unionactivities secret from Respondent's supervisors and that only': Anaya stated. however, that he did not ask Leyendecker to go hack to hisformer position. Despite this clear testimony, it is equally clear that he wantedto return to driving Respondent's equipmentIn rebuttal, Anaya testified that he had operated a roller. off and on. fir 6months. lie was initially employed in April 1977 The record. unfortunately.is unclear concerning what he did during his first 4 months of employmentand what he meant by "iTff and on." It is clear hoevcer, that he did tasksother than operating a roller and was not assigllcned o hat particular jlob.' The engineering work apparently consisted of ,eting stakes fr the widthsof roads and their elev ations.Anaya, of sonimec 1()3 enplovyees (anld 57 potenltial voters fiorthe Ution). had tile nerie to opcnly express his preference.Further. I ntolc that Ana;la as replaced on the X815compactotr hb tlo emploccs (ne of wholll subsequlh centil'quit). hoth of wilom % ere memniers f tile Unionll. 1 eolh ious ql estion is If A1tlya's assignmlenCt t1 jos otther thiIanthe comnpac;or was so ollcrots anld diflicillt as to ca;llsc hinto quit alld was made because lie as a rietiber of theUlnion. why II ould Rcspoidc tit assign two irlio adihereiltsto tle job frouti hich Anaa;; wits renmoved? Therle would hemore logic to Gieneral Counscl's case if Anaya were selectedbecause he was a member of the Unlion or active oil its behalfand if others witholt tile same predliecationll vwere notassigned to Anaya;'s iOrnler joh. That. however. is not tlecase.I am a Iare f Moncevais' adnission thllt A:la as agood worker atld a; good perator of rollers. MoliceCais wiasfree with his praise -evervone, to him. as a good orker.This is i stark conlr;ast to lo iland's desclription of Ani;a:in particular. that lie was not doinig is joh otn the nmachiesIt was obhvious also that hal particula;lrly annoyed Anal;ta.said I1o) land, as that sltake running was dri iing himicrazy, anld that 11; as the job he s;as trying to avoid. lowex er.it was Respondent's function to assign Anaya work, a d Isee nothing ill the record which indicates that Anlaya's jobassignment was solely to operate rollers. Rather. he wassupposed to do the job assigned to hinm--whcther it hbeoperating equipment. helping engineers. settig stakes.running stakes, or digging holes its a laborer. That lie did notlike one job to ashich he aas assigned. and that he quitbecause of th;lt ;assignill nt. Is iot protected hi the Act anddoes not add up to a coll ructli vc discharge under Section8(a)(3) of the Act. and his assigncniet to different duties wasnot calused h his union activities. oif which Responldentknew nothingJ. Galin' A fllegd forc Oncrou lWorkitg Conditiontcnd I.cL's Disiratle Jo/hI. The Ibh) questionRespondent argues that the amerndmentl to the complaintat the hearing alleging that Galvanl was gisen more onlerouswork because of his unlion acti itics should not have beenpermitted. because it was barred by Section I(b) of the Actand "cannot he said to relate back" to the complaint'soriginal allegationls. In R. J. Causev Coilstruction Co.. 241NLRB 104() (1979). the Board adopted the following rulearticulated by the United States Court of Appeals for theSecond Circuit i N.:L.R.. v. Dinion Coil C(ompany. Ic..201 F.2d 484. 491 (1952):A Anl)a adlll(It thaill hi, ahilllite a; aI operaitor oif sOlle equlipnltl. suchas a. scraper. %%ere Ilitted. lite allo .ilnlilted iope·r;itillg a hackhie and ia loaderi' I making this ftildinig. I .im a are of konca us' tieollsleti testimiontIhat the reason for Aal;la's ranster as Iil ha he had a dispute with hissr.uper.ir tio er. he tailli if tie eildence indlcarts no predisposition okeep Anllaia prl;laicnll ;; ) froml operatinlg roller. ratiher. the eriphasi ofthie telinllony ai thllt AIna. ,is ilssigned 1o a lh lwhich apparentlt fllsatisfied Repolndenl's leeds In Mlncalls' solrds. sonlmebxd had to dii itl.ceyldecker stalled Ihil sunic cploices perfirm the wlork of hothoperalors of eqtUilpitll 111d laborers3( DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) A complaint, as distinguished from a charge, neednot be filed and served within the six months, and maytherefore be amended after the six months. (2) If acharge was filed and served within six months after theviolations alleged in the charge, the complaint (oramended complaint), although filed after the sixmonths, may allege violations not alleged in the chargeif (a) they are closely related to the violations named inthe charge, and (b) [they] occurred within six monthsbefore the filing of the charge.The charge herein, to be sure, says nothing about "moreonerous" work. Indeed, it relates solely to Respondent'salleged discrimination against "and/or" termination of 13named employees, "among others," because of their unionactivities. The 8(a)(1) violations are not detailed, but areinstead included under the blanket printed portion of thecharge, to wit: "By the above and other acts, the above-named employer has interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed in Section7 of the Act."Respondent has not questioned the propriety of theallegations of the complaint concerning Anaya's beingassigned to more onerous work and the statement made toan employee (Guerrero) that the reason Galvan was takenoff the water truck was because he started the Union andwas passing out union cards. The result of the statement(which I have not credited) was that Galvan was assigned toplant 200 oleanders, and he was subsequently joined on thatjob by Anaya. Because the two foregoing allegations proper-ly flowed from the charges, albeit in a most general way,clearly the Galvan incident is closely related to those"violations." Accordingly, I reject Respondent's contentionthat the amendment adding paragraph 20 to the complaint isbarred by Section 10(b) of the Act.2. The substance of the allegationFor reasons similar to those expressed in my discussion ofAnaya's claim, General Counsel has not made out his casecharging Respondent with assigning to Galvan more oner-ous working conditions and a less desirable job. Theincidents alleged to be unfair labor practices occurredseveral weeks before the election, and I am satisfied thatRespondent did not know of Galvan's union activities at thattime.Galvan testified that in the last week of January or thefirst week of February, Moncevais told Galvan to take histruck to the yard, park it, and, if he wanted to continue towork for Respondent, grab a shovel. Galvan reported to thedispatcher, who showed him where to get a pick, insistedthat Galvan return his long-handled shovel in return for ashort-handled shovel, and assigned him and employeeSamuel Almanza to load oleander bushes in a pickup, takethem to a site where Respondent was building a new yard,and plant them. Galvan worked there all week withAlmanza and one of his sons; one of the sons was later takenoff the job and was replaced by Anaya.After Galvan and his fellow employees had planted 200bushes (and dug 200 holes), Galvan was assigned to cleanout curbs, level the street that was being cut out, pick outrocks off of the street, and clean off the dirt and gravel thatwas left on the curb. Galvan also had to use his shovel tomake sure that the gravel base of the street would be levelwith the curb after the asphalt was put on the street. In sum,Galvan was a laborer and not a truckdriver, his previousposition.Because of Respondent's refusal to cross-examine Galvan,his testimony is unfortunately less than defined. It is unclear,for example, how long Galvan continued as a laborer and ifhe ever returned to driving a truck. Be that as it may, themore onerous working conditions about which GeneralCounsel complains are directed to two facts: first, thatGalvan had to use a short-handled shovel, which he statedcreated "bad strain," and, second, that he was assigned tolaborer's work.It is difficult to assess the relative discomfort of using ashovel with a 3-foot handle as opposed to one with thelonger, 4-5-foot handle. For those of us who are homegardeners, the shorter shovel may be a staple. Whether,when putting one's foot on the blade of a shovel, a bodymust bend more or less than with a longer shovel is subjectto doubt. When lifting dirt, one does not hold on to the endof a 5-foot handle, but grabs the handle much closer to theblade. On the state of the record, it is impossible to hold, as amatter of law, that Respondent's insistence that Galvan usethe shorter shovel constituted the imposition of a moreonerous working condition. General Counsel offered noproof that Anaya and the Almanzas were using differentshovels, and I find it likely that they were also using theshort-handled shovels in light of Moncevais' testimony thatRespondent's supply of shovels consisted almost exclusivelyof short-handled shovels. Finally, the General Counsel's caseis fatally flawed by his failure to prove that the dispatcherwho allegedly required Galvan to use a short-handled shovelwas a supervisor or agent of Respondent or acting pursuantto the directives or desires of Respondent. In this posture,Respondent is not responsible for the dispatcher's actions.As to Galvan's being assigned to dig holes and to dolaborer's jobs, there is no doubt that Galvan was involved inan accident involving his truck and that the front bumperwas damaged; there is a dispute as to whether the hitch wasalso damaged. But there is no question that the blame for theaccident was fixed by the police upon Galvan, although heseemed to argue at the hearing that he was not at fault. Inany event, subsequently, the truck needed repairs, or at leastit was laid up in the yard, and it was around that time thatGalvan was reassigned to work as a laborer. Howlandjustified his transfer of Galvan by stating that he no longertrusted Galvan's ability to drive. In addition, he testified thatGalvan was assigned primarily as a caliche or base truckchecker, which required him to check loads as they came inon the Highway 59 job and to sign receipts, not a physicallydemanding job. Galvan did not deny this, and I find thatGalvan attempted to maximize the difficulty of his job andits less desirable aspects by emphasizing the digging of holes,while omitting mention of some of the easier tasks he wasassigned to, which may have made the job more desirable.'I conclude that Galvan was assigned not to a moreonerous and difficult job, but to a different job, as a result of'" In this respect. there is a similarity between the testimonies of Galvan andAnaya, the latter emphasizing that he was no longer assigned to work on a40 LEYENDECKER PAVING, INC.his traffic accident, and not because of his union activities.There is a total lack of proof that Galvan was permanentlyassigned to the duties of a truckdriver,. and I am satisfied,on the basis of my credibility findings, based in part upon thedemeanor of the witnesses, that Howland had ample reason,not based in any way upon Galvan's union membership oractivities, for assigning Galvan to different duties.CONCLUSIONS OF LAWI. Leyendecker Paving, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7) ofthe Act.roller, the job he obviously preferred. However, on cross.examination, Anayaconceded that after he was taken off the compactor, which required repairs,he still was assigned to numerous driving jobs." His truck was subsequently driven by De Leon, a union member, and byMoreno, who was not a union sympathizer.'" In the event no exceptions are filed as provided by Sec. 102.46 of the2. Brewery, Soft Drink, Grain, Flour, Candy, Industrialand Allied Workers, Local Union No. 1110, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent did not engage in any of the unfair laborpractices alleged in the complaint.Upon the entire record and upon the above Conclusions ofLaw and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER'The complaint is dismissed in its entirety.Rules and Regulations of the National Labor Relations Board, the findings,conclusions., and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.41